DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 05, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on February 05, 2021, with respect to 35 U.S.C. §112(b) have been fully considered and are persuasive. Therefore, the rejection of claims 4-7 has been withdrawn.  
Applicant’s arguments, see pages 1 and 2 of the remarks, filed February 05, 2021, with respect to the rejections of claims 1-8 and 10-20 under 35 U.S.C. §102/§103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ibrahim et al. (US 2006/0093070 A1).

Claim Objections
Claims 15-21 are objected to because of the following informalities:  

:
using first and second synchronization field detectors (SFDs) to detect synchronization headers generated using first and second physical layer (PHY) modes, respectively, 
wherein the first PHY mode is different than the second PHY mode, and wherein the first SFD receives an input signal of a Coordinate Rotation Digital Computer (Cordic) circuit, and 
wherein the second SFD receives an output signal of the Cordic circuit.

Claims 16-21 depend either directly or indirectly from claim 15, therefore they are also objected. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seibert et al. (US 2011/0116534 A1), hereinafter “Seibert” in view of Ibrahim et al. (US 2006/0093070 A1), hereinafter “Ibrahim”.
Regarding claims 1 and 8, Seibert illustrates an apparatus in Figure 2 comprising: a radio frequency (RF) receiver (the block elements 20, 22-24, 26, and 28) that receives packets (such as the structure of a packet 10 shown in Figure 1 
However, as now recited in the amended claims 1 and 8, Seibert fails to show or teach that “wherein the first SFD receives an input signal or an output signal of a Coordinate Rotation Digital Computer (Cordic) circuit, and wherein the second SFD receives the output signal of the Cordic circuit”.

Although the sync correlator 220 and the peak detector 224 are not sync field detectors, and two CORDIC circuits are being used instead of one CORDIC circuit as recited in claims 1 and 8, as shown in Figure 2, it is clear as taught by Ibrahim that the sync correlator 220 receives the output signals of the first CORDIC circuit and the input signals of the second CORDIC circuit, and wherein the peak detector 224 receives the output signals of the second CORDIC circuit. Further, it is not new to a skilled person in the art that the CORDIC circuit 214 and the CORDIC circuit 222 can be implemented into one CORDIC circuit and still be able to perform the same functions by the two CORDIC circuits. Therefore, it would have been obvious to a skilled person at the time of the filing of the instant application as taught by Ibrahim to include one or two CORDIC circuits coupled between the synch detector 22 and the SFD detector 24 in order to receive an input signal and/or an output signal from the one or two CORDIC circuits that is capable of receiving either an amplitude or a phase of a phase shift keying (PSK) synchronization word and a portion of a correlated rotated output from the one or two CORDIC circuits.
Regarding claims 10-11, similar to claim 1, the claims 10-11 also recite an apparatus comprising: an RF receiver including an SFD detector having a first SFD that 
Seibert’s receiver shown in Figure 2 also include an PHR decoder 26 and a data decoder 28, the PHR decoder 26 along or in combination with the data decoder 28 correspond to the demodulator configured to demodulate or decode the packet in the received packets from the demodulator 20 using either the first PHY mode or the second PHY mode depending on whether the SFD detects that the synchronization header is generated using the first PHY mode or the second PHY mode (pars. [0025]-[0027]). Applicant note, as shown in Figure 12 or Figure 13 and discussed in paragraph [0078] of the instant application, the DSP performs the demodulation by using either FEC decoding or Viterbi decoding.
Regarding claim 15, claim 15 is a method claim and recites features similar the apparatus claim 1 for the similar reasons described in claim 1 above. 
Regarding claims 2-3 and 16-17, Seibert teaches that wherein the first PHY mode corresponds to uncoded packets and the second PHY mode corresponds to coded packets (pars. [0006] and [0011]).

Regarding claims 5, 14, 18, and 20, as discussed earlier to claim 10, the demodulator (the PHR decoder 26 and/or the data decoder 28) further configured to use the first PHY mode or the second PHY mode to demodulate packets depending on whether the first or second output signal indicates detection of a synchronization header and demodulate using the first PHY mode or the second PHY mode depending on whether the first signal or the second signal is asserted.
Regarding claims 6-7 and new claim 21, Seibert teaches in at least paragraphs [0006] and [0011] that the first PHY mode corresponds to uncoded packets and the second PHY mode corresponds to coded packets. However, Seibert does not specifically show or teach that the first SFD detects synchronization headers generated using a Bluetooth low energy (BLE) uncoded PHY mode and the second SFD detects synchronization headers generated using a Bluetooth low energy (BLE) coded PHY mode.
Although Seibert does not specify what type of communication systems is the receiver circuit should be applied to, it is not new in the art in the last 10 years that Ethernet has evolved from 10 Mbps to 1 Gbps, and it exists within wireless protocols, for example, Bluetooth has recently introduce higher bandwidth versions, such as Bluetooth 2.0, Bluetooth 3.0 and Bluetooth low energy (BLE). Therefore, it would have 
Regarding claim 12, as shown in Figures 1 and 2, Seibert teaches that wherein the first and second SFDs (22 and 24) operate concurrently on the received packets (Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/YOUNG T. TSE/Primary Examiner, Art Unit 2632